Citation Nr: 1118807	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  02-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and L.S.

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2000 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2003, the Veteran appeared at a hearing before a Decision Review Officer.  In January 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

In August 2010, the Board remanded the case for further development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDING OF FACT

The Veteran did not serve in combat, and there is no evidence of fear of hostile military or terrorist activity or of a personal assault or credible evidence of an in-service stressor to support a diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).





CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (as amended 2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).





The RO provided post-adjudication VCAA notice by letters, dated in February 2001, in March, and in July 2009.  The Veteran was notified of the type of evidence needed to substantiate the claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was provided a PTSD questionnaire asking for information or evidence about any in-service stressor.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statements of the case, dated in October 2009 and in January 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO has obtained the service personnel records, service treatment records, VA records, private medical records, and records of the Social Security Administration. The Veteran was afforded a VA examination and VA obtained a VA medical opinion.  As the VA examination and medical opinion were based on consideration of the Veteran's prior medical history and describe the disability in sufficient detail so that the Board's review of the claimed disability is a fully informed one, the VA examination and VA medical opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (an examination report is adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that VA's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The service personnel records show that the Veteran served in the United States Navy aboard the USS FORT SNELLING (LSD-30).  He enlisted for a period of three years and he was discharged at the end of his three year enlistment. 

The service treatment records, including the report of separation examination, contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder, including posttraumatic stress disorder.

A photocopy of a letter by the Veteran during service relates his finding of "a Negrito lying on the grass," the victim of "an overdose of pills."  

The Deck Log of the USS FORT SNELLING shows that on July 17, 1975, there was a small fire in the # 2 engine room and the fire party secured after 16 minutes; and on August 27, 1975, a high temperature alarm sounded in a paint locker, which was triggered by welders working nearby.  The alarm was secured after six minutes.

After service, private medical records show that in June 1992 the diagnosis was major depression, which was job related.  In October 1992, in January 1993, and in June 1996, the diagnosis was posttraumatic stress disorder, which was not associated with naval service.  In April 1998, the Veteran stated he was discharged from the Navy with posttraumatic stress syndrome related to a fire aboard ship.  The diagnoses were paranoid schizophrenia and posttraumatic stress disorder. 

VA records show that in March 1998 the Veteran gave a history of nightmares after his ship caught fire while he was on watch, and the diagnoses included posttraumatic stress disorder.  Subsequently psychological testing was invalid due to excessive marking of pathological responses.  In March 2000, in October 2000, in May 2001, in August 2001, in April 2002, in March 2004, in June 2005, on further evaluation by VA psychiatrists, the diagnosis was anxiety disorder, not posttraumatic stress disorder. 

Records of the Social Security Administration show that in April 2004 the Veteran's disability benefits were continued due to impulse control disorder and anxiety disorder. 



In October 2005, the Naval Criminal Investigative Service reported that there was no record of an investigation of a fire aboard the USS FORT SNELLING, pertaining to the Veteran. 

In January 2009, the Veteran testified that his in-service stressors were a fire onboard the USS FORT SNELLING while in dry dock in Portsmouth, Virginia, and his fear of water and drowning.

On VA posttraumatic stress disorder examination by a psychologist in September 2010, the Veteran described non-combat experiences during service, namely, a fire aboard ship, a near collision with a civilian ship, the drowning of two shipmates, and a fear of drowning.  The VA examiner stated that the Veteran did not meet the DSM-IV criteria for posttraumatic stress disorder, considering the Veteran's fear of drowning.  The examiner explained that the Veteran's history and presentation of symptoms was more consistent with a diagnosis of depressive disorder.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§  1110 and 1131 as implemented in 38 C.F.R. §§ 3.303 and 3.304.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In tandem with the general requirements of service connection, service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM- IV); a link or nexus established by medical evidence between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); 

see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 





Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder, PTSD was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § § 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply. 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).





38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. § 3.3034(f) (Posttraumatic Stress Disorder) 

In statements and in testimony, the Veteran has described nightmares about the fear of drowning and about a fire aboard ship that began in service, which he associates with PTSD. 

The Veteran as a lay person is competent to describe nightmares, which are based on his personal experience.  38 C.F.R. § 3.159; see Layno at 469-71.  As symptoms of recurrent distressing dreams may be associated with the diagnosis of PTSD under DSM-IV, and as symptoms, not treatment, are the essence of continuity, his statements and testimony meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As the service treatment records lack the documentation of manifestations sufficient to identify PTSD and sufficient observation to establish chronicity during service chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that his nightmares, which he associates with PTSD, began in service and he still has nightmares. 

As the Veteran is competent to describe nightmares, his statements and testimony are admissible and are to be considered as evidence of continuity.  38 C.F.R. § 3.159, see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).  

But as it does not necessarily follow that there is a relationship between the current nightmares and the claimed PTSD and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent evidence.  See Savage at 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe nightmares, PTSD is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of PTSD is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

And although the Veteran as a lay person is competent to identify a simple medical condition and to offer an opinion on a simple medical condition, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), in a claim of service connection for PTSD, there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 
In other words, PTSD is not a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses.

For these reasons, the Veteran as a lay person is not to competent to declare that he has PTSD or to offer an opinion that PTSD is related to events in service as the Veteran has described as PTSD is not a simple medical condition. 

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has PTSD or to offer an opinion on a condition that is medical in nature.  Therefore, the Board rejects the Veteran's statements and testimony, that is, the lay evidence, as competent evidence that he has PTSD related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

At the hearing in January 2009, L.S., a lay person, did not have a personal knowledge of the events in service and his testimony was limited to having known the Veteran after service.  As the testimony does not tend to prove a material issue of fact, that is, a diagnosis of PTSD related to naval service with credible supporting evidence of a noncombat in-service stressor, the testimony has no probative value, that is, the lay evidence is not given any evidentiary value in considering the claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or initial diagnosis after service under 38 C.F.R. § 3.303(d).

Although the Veteran as a lay person is not competent declare that he has PTSD or to offer an opinion that PTSD is related to service, the Veteran is competent to related a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.






The competent medical evidence, that is, a medical diagnosis, statement, or opinion by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, such as any health-care professional, 38 C.F.R. § 3.159(c), shows that PTSD was first documented in private medical records in October 1992, in January 1993, and in June 1996, but the diagnosis of PTSD was not associated with the Veteran's naval service, rather the diagnosis was associated with injuries the Veteran had sustained on his civilian job in 1991.  

As this evidence does not tend to prove a material issue of fact, that is, a diagnosis of PTSD related to naval service, the evidence has no probative value, that is, the evidence does not weigh in the Veteran's favor under either continuity of symptomatology under 38 C.F.R. § 3.303(b) or initial diagnosis after service under 38 C.F.R. § 3.303(d). 

In March 1998, a VA physician diagnosed posttraumatic stress disorder associated with the Veteran's history of nightmares about a fire on the Veteran's ship.  Also in April 1998, a private physician also diagnosed posttraumatic stress disorder related to a fire aboard the Veteran's ship.  As this evidence does tend to prove a material issue of fact, that is, a diagnosis of PTSD related to naval service, the evidence is favorable to the claim under either continuity of symptomatology under 38 C.F.R. § 3.303(b) or initial diagnosis after service under 38 C.F.R. § 3.303(d).

However before the Board can consider and weigh the favorable evidence against a contrary opinion, that is, the report of VA examination in September 2010, the Board must determine whether there is credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).   







As posttraumatic stress disorder was not diagnosed in service, as the in-service stressor, fire aboard ship, is not related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

A search of the ship's log for July and August in 1975 and in 1976 show that there was no fire aboard the USS FORT SNELLING in July or August 1976.  In July 1975, there was a small fire in the # 2 engine room and the fire party secured after 16 minutes.  And on August 27, 1975, a high temperature alarm sounded in a paint locker, which was triggered by welders working nearby.  The alarm was secured after six minutes.  

According to statements and testimony of the Veteran, the fire he described was started by a civilian welder, and he was trapped below deck when the fire broke out, the only welding incident was documented in August 1975.  Based on the ship's deck log a high temperature alarm sounded in a paint locker, which was triggered by welders working nearby, there was no actually fire reported and no independent evidence that the Veteran was trapped below deck and the alarm was secured after six minutes with no further entries in the ship's log.  And there was no record of an investigation by the Naval Criminal Investigative Service of the incident.  

As the Veteran's statements and testimony alone are insufficient proof of a noncombat stressor and as the ship's log contradicts the Veteran's account, the Board finds that there is no credible evidence of the alleged in-service stressor to support the diagnosis of PTSD, which was associated with the alleged in-service stressor.  



As the Veteran has not offered independent evidence of an actually fire started by civilian welders aboard ship, the facts are distinguishable from Pentecost v. Principi, 16 Vet. App. 124 (unit records of a rocket attack are credible evidence that the alleged event did in fact occur and as the Veteran was present with his unit at the time, implying his personal exposure).  

The Board is not bound to accept medical opinions that are based on history related by the Veteran, where that history is based upon inaccurate facts.   Swann v. Brown, 5 Vet. App. 229 (1993).  While the Board cannot reject medical opinions solely because it is based on a history related by the Veteran, the critical question is whether the history is credible in light of all the evidence.   Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  For reasons previously explained, the Veteran's account of in-service stressor, namely, the fire aboard ship started by civilian welders, is contradicted by the ship's log and the Board finds the account of the Veteran's alleged in-stressor not credible.

As the Board rejects the Veteran's account of the alleged in-service stressor as not credible, the Board also rejects the medical opinions as not credible, which relied on the Veteran's history.  For these reasons, the Board finds the favorable medical opinions do not tend to prove a material issue of fact, that is, a diagnosis of PTSD related to naval service with credible supporting evidence of a noncombat in-service stressor, where the Veteran's statements and testimony alone are insufficient to establish the occurrence of the alleged in-service stressor.  

The Board therefore concludes that the favorable medical evidence has no probative value, that is, the medical evidence is not given any evidentiary value in considering the claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d). 




Although the Veteran has described other in-service stressors, such as fear of drowning in heavy seas or in a ship collision or in routines of the ship, including helicopter operations and lashing of equipment in the well deck, and the drowning shipmates, which has not been confirmed, the diagnosis of PTSD by VA physician and a private physician in 1998 was not associated with these alleged in-service stressors.  

The remaining medical evidence of record consists of the report of VA examination in September 2010.  On examination, the Veteran described non-combat experiences during service, namely, a fire aboard ship, a near collision with a civilian ship, the drowning of two shipmates, and a fear of drowning.  The VA examiner stated that the Veteran did not meet the DSM-IV criteria for posttraumatic stress disorder, including consideration of the Veteran's fear of drowning.  The examiner explained that the Veteran's history and presentation of symptoms was more consistent with a diagnosis of depressive disorder.  This evidence opposes, rather than supports, the claim.

The Board finds the opinion of the VA psychologist persuasive and weighs against the claim as the VA psychologist considered the significant facts of the case, including the alleged in-service stressors, including the fear of drowning, and provided analysis to support the conclusion that the Veteran did not have PTSD that met the criteria for the diagnosis in accordance with DSM-IV.

For the above reasons, there is no favorable competent and credible lay or medical evidence, and as the preponderance of the competent medical evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is denied.


REMAND

On VA examination in September 2010, the VA examiner stated that the Veteran did not meet the DSM-IV criteria for posttraumatic stress disorder, but the Veteran's history and presentation of symptoms was more consistent with a diagnosis of depressive disorder.

A diagnosis that differs from the claimed PTSD does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).

As this element of the claim, that is, service connection for a psychiatric disorder other than PTSD has not been adjudicated by the RO in the first instance further procedural and factual development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim of service connection for a psychiatric disorder other than PTSD. 

2.  Afford the Veteran a VA psychiatric examination to determine whether it is more likely than not (probability greater than 50 percent), as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current psychiatric disorder other than PTSD, variously diagnosed, including as PTSD unrelated to service, depressive disorder, or mood disorder, first documented after service in 1992:



a).  Had onset in service, and, if not, 

b).  Is related to an injury, disease, or event in service, and, if not, 

c).  Is caused by or aggravated by service-connected duodenal ulcer disease.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the psychiatric disorder beyond the natural clinical course as contrasted to a temporary worsening of symptoms.

If however after a review of the record, the VA examiner is unable to render an opinion either on causation or on aggravation without resort to mere speculation, the VA examiner is asked to clarify whether actual causation or aggravation cannot be determined from current medical knowledge that a specific event(s) in service or the service-connected disability can possibly cause or aggravate the current psychiatric disorder or the actual cause or aggravation cannot be determined because there are several potential etiologies with none more likely than not to cause the current disorder or to aggravate the current disorder and an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.






3.  On completion of the above development, adjudicate the claim of service connection for a psychiatric disorder other than PTSD, including secondary service connection.  If the benefit sought remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


